Citation Nr: 0421084	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  95-15 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include as a result of exposure to mustard gas and/or 
Lewisite.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from June 1944 to August 
1944.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for service 
connection for a lung disorder due to mustard gas exposure.  
The veteran filed a timely appeal to this adverse 
determination.

In reviewing the record, the Board observes that the veteran 
has recently submitted additional evidence in support of his 
claim on two occasions, in May 2003 and in July 2003.  
However, a review of the veteran's claims file reveals that 
all of the records submitted by the veteran are exact 
duplicates of evidence already of record, and previously 
considered by the RO.  In addition, while the veteran 
requested that VA "obtain and review my medical records from 
the Chillicothe VAMC," it appears that this evidence is also 
already of record, as the veteran's claims file contains 
extensive inpatient and outpatient treatment notes from this 
facility thorough December 2003.  The evidence does not 
indicate, and the veteran has not alleged, that there are any 
additional outstanding records from this source.  Therefore, 
Board adjudication of the veteran's appeal is proper at this 
time.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The evidence does not serve to confirm the veteran's 
exposure to mustard gas and/or Lewisite in service.

3.  The veteran's claims file contains no competent evidence 
linking a current lung disorder to the veteran's military 
service, to include his alleged exposure to mustard gas 
and/or Lewisite.
CONCLUSION OF LAW

The veteran's lung disorder was not incurred in or aggravated 
by active service, to include exposure to Mustard gas and/or 
Lewisite.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.316 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, Congress passed the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2003).  In this case, 
the veteran's claim was filed in March 1994, prior to the 
November 2000 effective date of the VCAA, and remains 
pending.  Thus, the provisions of the VCAA are applicable in 
this case.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In the present case, the veteran was provided adequate notice 
as to the evidence needed to substantiate his service 
connection claim, as well as notice of the specific legal 
criteria necessary to substantiate this claim.  The Board 
concludes that discussions as contained in the initial rating 
decision dated in November 1994, in the statement of the case 
(SOC) issued in February 1995, in multiple supplemental 
statements of the case (SSOCs), at the time of the veteran's 
hearing before the undersigned in April 1997, at the time of 
a Board remand in June 1997, at the time of the Board 
decision and remand in July 2000, at the time of the Board 
remand in June 2003, and in correspondence to the veteran 
have provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in July 2003, the RO provided the veteran 
with detailed information about the new rights provided under 
the VCAA, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  The RO described the evidence 
needed to establish the veteran's claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  Consistent with 
38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159 (b) the RO 
satisfied the notice requirements to: (1) Inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence the VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159 (b) (1).  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that the veteran understands the 
nature of the evidence needed to substantiate his claim.  As 
the RO has completely developed the record, the requirement 
that the RO explain the respective responsibility of VA and 
the veteran to provide evidence has been met.  The Board 
concludes that VA does not have any further outstanding duty 
to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The voluminous evidence of 
record includes the veteran's service medical records, post-
service private treatment records and statements, VA 
outpatient treatment notes and examination reports, various 
lay statements, excerpts from medical articles, the 
transcript of a hearing held before the undersigned in April 
1997, and numerous personal statements made by the veteran in 
support of his claims.  The RO has obtained all pertinent 
records regarding the issue on appeal and has effectively 
notified the veteran of the evidence required to substantiate 
his claim.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  In light of the foregoing, the Board finds that under 
the circumstances of this case, VA has made reasonable 
efforts to assist the veteran in attempting to substantiate 
his claim and that additional assistance is not required.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The Board also observes that the recent United States Court 
of Appeals for Veterans Claims' (Court's) decision in 
Pelegrini v. Principi, 17 Vet. App 412 (2004) held, in part, 
that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ or RO) decision on a 
claim for VA benefits.  In the present case, a substantially 
complete application was received on March 15, 1994.  
Thereafter, in a rating decision dated in November 1994, the 
appellant's claim was adjudicated.  Only after that rating 
action was promulgated did the AOJ, in July 2003, provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to this claim, as explained above.  

VA believes that the Pelegrini decision is incorrect as it 
applies to cases where, as here, the initial AOJ decision was 
made prior to the enactment of the VCAA and is pursuing 
further judicial review on this matter.  However, assuming 
solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect 
with respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
421-22.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421-22.  Similarly, 
a claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in July 2003 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided in July 2003, the case was readjudicated 
and SSOCs were provided to the appellant in January and 
February 2004.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Indeed, the appellant 
has submitted numerous statements to VA showing why he 
believes he is entitled to service connection for a lung 
disorder, to include as a result of exposure to mustard gas 
and/or Lewisite.  Therefore, notwithstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2003). 

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the Court, 
lay observation is competent.  If the chronicity provision is 
not applicable, a claim may still be established on the basis 
of § 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, in cases such as the instant case, where 
exposure to mustard gas and/or Lewisite has been alleged as 
the cause of a current disability, the provisions of 38 
C.F.R. § 3.316 provide that exposure to the specified 
vesicant agents during active military service under the 
circumstances described below together with the subsequent 
development of any of the indicated conditions is sufficient 
to establish service connection for that condition.  (1) 
Full-body exposure to nitrogen or sulfur mustard during 
active military service together with the subsequent 
development of chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, or the following cancers: 
Nasopharyngeal; laryngeal; lung (except mesothelioma); or 
squamous cell carcinoma of the skin; (2) Full-body exposure 
to nitrogen or sulfur mustard or Lewisite during active 
military service together with the subsequent development of 
a chronic form of laryngitis, bronchitis, emphysema, asthma 
or chronic obstructive pulmonary disease; or (3) Full-body 
exposure to nitrogen mustard during active military service 
together with the subsequent development of acute 
nonlymphocytic leukemia.  38 C.F.R. § 3.316(a) (2000).

The Board notes that, in Pearlman v. West, 11 Vet. App. 443 
(1998), the Court addressed the application of 38 C.F.R. § 
3.316.  The Court indicated that, under 38 C.F.R. § 3.316, 
the initial burden of submitting a claim was relaxed for 
veterans who subsequently developed conditions specified by 
the regulation, to the extent that the regulation did not 
require evidence of a medical nexus for those conditions, but 
rather a nexus was presumed if the other conditions required 
by the regulation were met.  Pearlman, 11 Vet. App. at 446.  
The Court specified that "the veteran is relieved of his 
burden of providing medical evidence of a nexus between the 
current disability and the in-service exposure.  Rather, 
service connection is granted if the appellant has 
experienced: (1) full body exposure, (2) to the specified 
vesicant agent, (3) during active military service, and (4) 
has subsequently developed the specified conditions," 
subject to the regulatory exceptions in 38 C.F.R. § 3.316(b).  
Id.

It should be pointed out that although specific conditions 
are listed in 38 C.F.R. § 3.316, a veteran is not precluded 
from establishing direct-incurrence service connection for a 
disability due to exposure to noxious gases, such as mustard 
gas, with proof of actual causation.  Cf. Combee v. Brown, 
supra.  Whether a disease or disability is the result of 
exposure to noxious gases, such as mustard gas, is a medical 
matter, and therefore competent medical evidence is required. 

As noted, chronic obstructive pulmonary disease (COPD) is 
listed as a disorder for which service connection is 
available under 38 C.F.R. § 3.316.  However, in order to be 
able to take advantage of this provision, there must be 
evidence that the veteran claiming service connection based 
on exposure to mustard gas or Lewisite was indeed exposed to 
such an agent.

In the present case, the veteran has alleged that he was 
exposed to mustard gas and Lewisite as a result of 
participation in a testing program at Camp Blanding, Florida 
on June 11, 1944.  In view of this allegation, the Board 
remanded this case back to the RO in June 1997 so that 
attempts could be made to verify the veteran's claimed 
mustard gas exposure at this location.

The RO subsequently contacted the Department of the Army 
(Army), and, in an October 1997 response, the Army informed 
the RO that the United States Army Chemical and Biological 
Defense Command could not verify mustard gas exposure at Camp 
Blanding, as Camp Blanding was a standard training center and 
not an experimental test center.  The Army further indicated 
that, during training at this location, gas testing, with 
tear gas or chlorine, was performed.  Also, many units 
trained in the identification of chemical agents, and the 
Army indicated that this could explain the veteran's 
reference to being in different areas where different gases 
were used.  

The October 1997 Army letter also indicated that the training 
exercise records of the veteran's unit might contain further 
information as to the nature of his reported chemical 
testing, and, in July 1998, the RO contacted the National 
Personnel Records Center in St. Louis, Missouri so as to 
obtain such records.  A follow-up inquiry was made in October 
1998.  In a March 1999 communication, an employee of the St. 
Louis VA office reported that the veteran's fire-damaged 
military file had been reviewed and that there was no 
indication whatsoever that the veteran was exposed to mustard 
gas, or participated in any training activities where mustard 
gas might be a factor, during service.  

Additionally, an April 1999 letter from the Department of 
Defense Human Resources Activity Defense Manpower Data Center 
further indicates that the veteran's name was not located in 
a database containing confirmed and/or possible exposures to 
mustard gas and Lewisite during World War II.  This agency 
also reported that Camp Blanding was not a location where 
mustard gas testing was performed and that "[m]any veterans 
believe that they participated in mustard gas testing when 
actually they participated in routine chemical warfare 
defense training," which had not been determined to be 
causally related to adverse health conditions.

In July 2000, the Board issued a decision and remand in the 
veteran's claim.  At that time, the Board determined that the 
RO had fully complied with the instructions of the June 1997 
remand but that, despite multiple attempts, it had been 
unable to confirm participation in any activities where the 
veteran could have been exposed to any of the vesicant agents 
listed in 38 C.F.R. § 3.316 (2003).  The Board thus 
determined that, since VA had been unable to verify the 
veteran's purported exposure to mustard gas or Lewisite while 
in service, the veteran was unable to take advantage of the 
presumptive provisions of 38 C.F.R. § 3.316, and therefore 
was required to provide actual evidence that his disorder was 
related to his active duty service.  As such, the veteran's 
claim was considered on a direct service connection basis 
only, although, in view of Pearlman, the veteran's 
contentions regarding mustard gas and/or Lewisite exposure in 
service were factored into the Board's analysis.

In its decision and remand, the Board observed that the RO 
had initially denied the veteran's claim for service 
connection for emphysema in rating decisions issued in 
November 1979, February 1980, January 1981, and December 1984 
on the basis that this disorder had not been shown in service 
or for a significant period of time thereafter.  The veteran 
appealed the December 1984 rating decision to the Board, and, 
in a May 1986 decision, the Board denied the veteran's claim 
for service connection for emphysema on the basis that the 
January 1981 rating decision denying this claim had not been 
appealed and that subsequently received evidence did not 
establish a new factual basis for the grant of service 
connection for emphysema.  

However, since that time of the final May 1986 Board 
decision, the veteran had submitted additional evidence, to 
include the report of an August 1991 VA hospitalization.  The 
Board noted that, at admission, the veteran complained of 
chest pain and was diagnosed with COPD, a diagnosis which had 
not been previously indicated in the record.  A subsequently 
received and unidentified hospital record, dated in August 
1980, also contained a diagnosis of COPD.  The Board observed 
that this evidence was new to the record, and found that this 
new evidence bore directly and substantially on the question 
of whether had a current lung disorder that was incurred in 
or aggravated by service.  Accordingly, the veteran's claim 
for service connection for a lung disorder, to include as a 
result of exposure to mustard gas and/or Lewisite, was 
reopened.

The Board then observed that, during his April 1997 Board 
hearing, the veteran had testified that he was treated by 
"Dr. Proctor" in 1970, and that this doctor had diagnosed 
COPD, stating that "something has happened to this man while 
he was in service."  The veteran reported that Dr. Proctor 
was no longer practicing.  However, the veteran also 
indicated that Dr. Proctor currently resided in South Shore, 
Kentucky and had an office in that town.  Therefore, the 
Board remanded the veteran's claim to the RO with 
instructions that it contact the veteran and request that he 
provide the full name and address of Dr. Proctor and fill out 
a signed release form for records from Dr. Proctor.  The RO 
was instructed to then obtain and review these records in 
readjudicating the veteran's claim.

In June 2003, the Board again remanded the veteran's claim to 
the RO for further development.  At that time, the Board 
observed that medical records from Dr. David H. Proctor had 
not been associated with the claims file, save for a one-page 
document which included, in pertinent part, a diagnosis of 
chronic obstructive pulmonary disorder.  The Board again 
noted that at the veteran's April 1997 personal hearing, he 
reported that he had been treated by Dr. Proctor for a lung 
disorder in 1980 and that Dr. Proctor had linked his lung 
disorder to active service.  The Board also observed that at 
the time of the prior July 2000 Board remand, the RO was 
instructed to obtain release forms from the veteran so the 
medical records from Dr. Proctor could be obtained.  In 
November 2000, the veteran signed a VA Form 21-4142 allowing 
the RO to obtain medical records from Dr. Proctor.  

The Board also noted that in a December 2000 statement, the 
veteran had asserted that Dr. Proctor had been in a motor 
vehicle accident in which he had sustained a serious head 
injury and was no longer practicing medicine.  He had also 
reported that Dr. Proctor had "complete amnesia" and that 
his treatment records had been destroyed.  The veteran's 
representative later stated that Dr. Proctor's medical 
records might be "delayed quite some time" as he had 
allegedly been arrested and lost his medical license.  

In November 2000, the veteran submitted the address of Dr. 
Proctor's medical office and indicated that the RO could 
possibly obtain his records there.  In September 2001, he 
submitted an updated address for the potential whereabouts of 
Dr. Proctor's medical files.  The RO sent letters to Dr. 
Proctor in April 2002 and July 2002; however, they were 
mailed to the address given in November 2000 and not the 
updated address.  

In a June 2002 letter, the veteran reported that all medical 
records from Dr. Proctor's office had been sent to the 
archive division of Southern Ohio Medical Center (SOMC) in 
Portsmouth, Ohio.  A July 2002 RO letter to SOMC requested 
the veteran's treatment records and noted that the veteran 
had been treated at the facility from January 1, 2001, to 
July 9, 2002.  However, the Board observed that the veteran 
had been treated by Dr. Proctor in 1980, not in 2001 or 2002.  

The Board thus determined that since the veteran has asserted 
that Dr. Proctor's records would provide a nexus between the 
veteran's claimed lung disorder and the veteran's military 
service, another remand was required to attempt to obtain 
these records.  Therefore, the Board instructed the RO to 
contact Dr. David Proctor at the South Shore, Kentucky 
address most recently provided by the veteran, and request 
that he submit any and all treatment records pertaining to 
the veteran for the period of 1980 to the present.  The RO 
also instructed the RO to contact the archive division of the 
Southern Ohio Medical Center and request any and all 
treatment records pertaining to the veteran's treatment by 
Dr. Proctor for the period from 1980 to the present.

In response, the RO sent a letter to the veteran in July 
2003, entitled "IMPORTANT - reply needed."  This letter 
stated that VA needed additional information from the 
veteran, and provided him with the following information:  
"We have been directed to obtain medical treatment records 
specifically from the Southern Ohio Medical Center and from 
Dr. Proctor.  We need you to complete and submit the enclosed 
Form 21-4142(s), Authorization and Consent to Release 
Information to the Department of Veterans Affairs so we can 
request this information."  A review of the veteran's claims 
files does not reveal any evidence that the veteran 
subsequently  returned a completed VA Form 21-4142 for either 
source.  In a response to this letter received by VA in 
September 2003, the veteran informed VA that although the VA 
office in Cleveland, Ohio kept asking for further 
correspondence from a Doctor Proctor that had treated him in 
1980, Dr. Proctor had forfeited his license several years 
earlier.  The veteran continued that he wrote letters to 
doctors that did not mention poison gas, but stated that he 
had been forbidden by the Army to reveal the fact that they 
had instructed him not to reveal his exposure under penalty 
of court martial and imprisonment.  The Board observes that, 
absent current signed authorization forms, VA is precluded by 
law from requesting medical evidence from either SOMC or Dr. 
Proctor.

Following a review of the evidence, the Board again finds 
that since VA has been unable to verify the veteran's 
purported exposure to mustard gas or Lewisite while in 
service, the veteran is unable to take advantage of the 
presumptive provisions of 38 C.F.R. § 3.316, for the reasons 
previously articulated by the Board in its July 2000 decision 
and remand.  Therefore, the Board has considered whether 
there is any actual evidence that the veteran's COPD is 
related to his active duty service.  

The Board initially observes that a review of the veteran's 
service medical records for his 2-month period of military 
service in 1944 are entirely negative for any recorded 
evidence of complaints or diagnoses of, or treatment for, any 
respiratory or lung problems.  The Board observes that the 
record confirms the veteran's account of having been 
hospitalized on July 12, 1944, the day following his alleged 
exposure to mustard gas and Lewisite, where he remained 
hospitalized until his discharge on August 4, 1944.  However, 
this hospitalization was solely for the treatment of a 
psychiatric disorder, namely, psychoneurosis, anxiety state, 
severe, with conversion symptoms, manifested by apprehension, 
headaches, dizziness, nostalgia, and numerous psychosomatic 
complaints.  The veteran was deemed to be unfit for military 
service as a result of this disorder, and was discharged due 
to this disorder.  None of the extensive hospitalization 
records notes any lung disability.  Rather, several 
examination reports indicate that the veteran's lungs were 
clear and normal.

Furthermore, a review of the veteran's claims file reveals 
that it contains no medical evidence which links any current 
lung disorder, including COPD, to his military service, 
including his purported one-time exposure to mustard gas 
and/or Lewisite on July 11, 1944.  While several VA 
outpatient treatment notes include notations in the section 
of the reports entitled "Past Medical History" or an 
equivalent, to the effect that the veteran was exposed to 
mustard gas and/or Lewisite in 1944, at which time he began 
to suffer from lung ailments, these statements appear to 
merely reflect a recordation of historical information 
relayed by the veteran, rather than indicating a medical 
opinion relating current lung disorder to this time.  
Furthermore, this reported history is not supported by the 
other evidence of record, since, as noted above, the 
veteran's 1944 service medical records themselves are 
entirely negative for evidence of exposure to mustard gas 
and/or Lewisite or any contemporaneous complaints or 
diagnoses of, or treatment for, a lung disorder.  In any 
case, "evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute 'competent 
medical evidence...'"  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993).

Thus, there is nothing in the claims file, other than the 
veteran's own contentions, which would tend to establish that 
any current disorder, including COPD, is related to any 
aspect of his active military service.  The Board does not 
doubt the sincerity of the veteran's belief in this claimed 
causal connection.  However, as the veteran is not a medical 
expert, he is not qualified to express an opinion regarding 
any medical causation of his lung disorder.  As it is the 
province of trained health care professionals to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet. App. 
134, 137 (1994), the veteran's lay opinions cannot be 
accepted as competent evidence to the extent that they 
purport to establish such medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Thus, the Board 
finds that the veteran's contention that he currently suffers 
from a lung disorder, including COPD, which is related to an 
incident of mustard gas and/or Lewisite exposure while in the 
military in July 1944 cannot be accepted as competent 
evidence.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for a lung disorder, to include as due 
to exposure to mustard gas and/or Lewisite.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Service connection for a lung disorder, to include as a 
result of exposure to mustard gas and/or Lewisite, is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



